Case 1:18-cv-24227-CMA Document 99 Entered on FLSD Docket 03/28/2019 Page 1 of 5



                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

                                            1:18-CV-24227-CMA-Altonaga

 JASON MILLER,                                             )
                                                           )
                                     Plaintiff,            )
                                                           )
          vs.                                              )
                                                           )
 GIZMODO MEDIA GROUP, LLC,                                 )
 a Delaware Corporation, KATHERINE                         )
 KRUEGER, individually, and WILL                           )
 MENAKER, individually,                                    )
                                                           )
                                     Defendants.           )


    DEFENDANTS GIZMODO MEDIA GROUP, LLC AND KATHERINE KRUEGER’S
          MOTION TO AMEND THE PRETRIAL SCHEDULING ORDER

           Defendants Gizmodo Media Group, LLC and Katherine Krueger (the “Gizmodo

  Defendants”) hereby move the Court pursuant to Fed. R. Civ. P. 16(b)(4) to amend the Court’s

  Order Setting Trial and Pre-Trial Scheduling, Requiring Mediation, and Referring Certain

  matters to Magistrate Judge, entered November 7, 2018 (Dkt. No. 19) (the “Scheduling Order” or

  “Order”) by extending the discovery deadline by one month, and modifying certain other dates

  set forth in the Scheduling Order, but retaining the trial date set forth in the Order. In support of

  the Motion, the Gizmodo Defendants state as follows:

                                                  STATEMENT OF FACTS

           This action arises out of a September 21, 2018 news article reporting on a court filing in a

  custody dispute between Plaintiff and Arlene “A.J.” Delgado (“Delgado”) that was published by

  Defendant Gizmodo Media Group, LLC on its website www.SplinterNews.com, and written by

  Defendant Katherine Krueger, the managing editor of Splinter. Plaintiff filed his initial

  Complaint on October 15, 2018 (Dkt. No. 1), and the operative First Amended Complaint on


  4850-7411-3932v.3 0109559-000002
Case 1:18-cv-24227-CMA Document 99 Entered on FLSD Docket 03/28/2019 Page 2 of 5



  October 18, 2019 (Dkt. No. 5). On December 6, 2019, the Gizmodo Defendants filed a motion to

  dismiss the entire complaint for failure to state a claim (Dkt. No. 30). On the same day,

  Defendant Will Menaker (“Menaker”) filed a motion to dismiss for lack of personal jurisdiction

  (Dkt. No. 31). Following additional corrected and supplemental filings, the Gizmodo

  Defendants’ Motion was fully briefed on January 25, 2019 (Dkt. No. 71), and Menaker’s Motion

  to Dismiss was fully briefed on February 14, 2019 (Dkt. No. 82). Oral argument was held on

  January 14, 2019 on the Gizmodo Defendants’ Motion. Both motions are still pending, and may

  yet dispose of the case. Because of his pending jurisdictional challenge, Defendant Menaker has

  not initiated or participated in merits discovery. A mediation also took place on March 18, 2019,

  from which Mr. Menaker was excused (Dkt. 87). Mediation between Plaintiff and the Gizmodo

  Defendants resulted in an impasse (Dkt. No. 91).

           In the meantime, Plaintiff and the Gizmodo Defendants (collectively, “the Parties”) have

  actively engaged in discovery and have been working together to try and resolve discovery

  disputes. On March 27, the Parties appeared before Magistrate Judge Goodman to resolve a

  dispute over the draft stipulated Protective Order – a prerequisite to any production of

  confidential documents – and expect the Protective Order to be entered shortly. Magistrate Judge

  Goodman also directed the parties to submit briefing on April 8, 2019 regarding whether the

  reporter’s shield law allows the Gizmodo Defendants to withhold the name of a confidential

  source (Dkt. 98). Still, the Parties hope to complete party discovery, at least, by May 6, 2019.

           The Parties have also, however, served at least seven third-party subpoenas, only one of

  which has so far resulted in document productions. Moreover, on March 22, Plaintiff served

  Unverified Interrogatory Responses identifying eleven additional third-party witnesses, located

  in at least four jurisdictions, that he believes have relevant knowledge. The Gizmodo Defendants

  also anticipate deposing at least five additional key witnesses whose names and/or addresses it is

                                                   2
  4850-7411-3932v.3 0109559-000002
Case 1:18-cv-24227-CMA Document 99 Entered on FLSD Docket 03/28/2019 Page 3 of 5



  working to determine via pending discovery requests.

           The Gizmodo Defendants submit that it will be impractical to attempt to complete

  document discovery, take a large number of depositions, and complete expert discovery, all in

  the less than six weeks remaining before the close of discovery on May 6, 2019. The Gizmodo

  Defendants therefore move to extend the close of discovery until June 6, 2019. Because the

  Scheduling Order provides that pretrial motions be filed by May 21, 2019, fifteen days after the

  current deadline for discovery, the Gizmodo Defendants’ contemplated extension of the

  discovery deadline also asks for a comparable extension of this deadline, along with other

  pretrial deadlines set out in the Scheduling Order (with the exception of the trial date).

           The Gizmodo Defendants respectfully submit herewith an amended scheduling order

  with proposed alternative dates consistent with the rules of this Court. In particular, the Gizmodo

  Defendants ask that the discovery deadline be moved to June 6, 2019, the deadline to file

  motions for summary judgment following the close of discovery, on June 27, 2019, with briefing

  to follow in accordance with the Southern District of Florida’s Local Rules. The Gizmodo

  Defendants also propose a deadline of July 25, 2019 for pre-trial and Daubert motions, and a

  deadline of August 15, 2019 for a joint pretrial stipulation and other pretrial submissions. The

  Gizmodo Defendants do not request an adjournment of the September 3, 2019 trial date.

           The Gizmodo Defendants conferred with counsel to Plaintiff ahead of filing this Motion.

  Plaintiff’s counsel indicated willingness to extend the deadline for discovery until May 17, 2019,

  but would not agree to an extension of the remaining deadlines. The Gizmodo Defendants

  consider this schedule utterly impractical, as Plaintiff’s proposal would call for pre-trial motions,

  Daubert motions, and dispositive motions to all be filed only four days after the close of

  discovery. Plaintiff’s counsel also opposes the addition of a deadline for dispositive motions,

  presumably because he does not approve of the Gizmodo Defendants’ intention to move for

                                                    3
  4850-7411-3932v.3 0109559-000002
Case 1:18-cv-24227-CMA Document 99 Entered on FLSD Docket 03/28/2019 Page 4 of 5



  summary judgment. The Gizmodo Defendants also conferred with counsel for Mr. Menaker,

  who takes no position on this motion due to Defendant Menaker’s pending motion to dismiss for

  lack of jurisdiction (Dkt. 31). As noted, Mr. Menaker has not yet initiated or participated in

  merits discovery in this case due to the threshold jurisdictional question he has raised.

                                             ARGUMENT

           Rule 16(b)(4) allows the Court to modify its Scheduling Order for good cause. There is

  good cause to extend the discovery deadline by one month to allow the Parties to complete

  written discovery, hold depositions of party and third-party witnesses, and complete expert

  discovery. There is also good cause to modify other dates in the Scheduling Order to provide for

  the filing of contemplated motions for summary judgment pursuant to Rule 56.

           WHEREFORE, the Gizmodo Defendants respectfully request this Court enter an Order

  granting this motion by extending the fact discovery deadline up through and including June 6,

  2019 and by modifying other affected deadlines currently scheduled by the Scheduling Order, as

  set forth in the proposed Order attached as Ex. A.

                            CERTIFICATE OF GOOD FAITH CONFERENCE

           Pursuant to Local Rule 7.1(a)(3), counsel for the Gizmodo Defendants conferred with

  counsel for Menaker and with counsel for Plaintiff regarding the relief requested herein. Counsel

  for Plaintiff refused to join this Motion or to consent to the relief requested herein, other than to

  agree to extend the discovery deadline to May 17, 2019. Counsel for Menaker took no position

  on the Motion.

                                                        Respectfully submitted,
                                                        March 28, 2019


  /s/ Elizabeth A. McNamara                              /s/ Deanna K. Shullman
  Elizabeth A. McNamara (pro hac vice)                   Deanna K. Shullman (Florida Bar No. 514462)

                                                    4
  4850-7411-3932v.3 0109559-000002
Case 1:18-cv-24227-CMA Document 99 Entered on FLSD Docket 03/28/2019 Page 5 of 5



  Katherine M. Bolger (pro hac vice)                   Rachel Fugate (Florida Bar. No. 144029)
  Claire K. Leonard (pro hac vice)                     Giselle M. Girones (Florida Bar. No. 124373)
  DAVIS WRIGHT TREMAINE                                SHULLMAN FUGATE PLLC
  1251 Avenue of the Americas, 21st Floor              2101 Vista Parkway, Suite 4006
  New York, New York 10020                             West Palm Beach, FL 33411
  Telephone: (212) 489-8230                            Telephone: (561) 429-3619
  lizmcnamara@dwt.com                                  dshullman@shullmanfugate.com
  katebolger@dwt.com                                   rfugate@shullmanfugate.com
  claireleonard@dwt.com                                ggirones@shullmanfugate.com

  Attorneys for Defendants Gizmodo Media               Attorneys for Defendants Gizmodo Media
  Group, LLC and Katherine Krueger                     Group, LLC and Katherine Krueger

                                     CERTIFICATE OF SERVICE


           I hereby certify that on March 28, 2019, a true and correct copy of the foregoing has been
  served by CM/ECF on all counsel or parties of record on the service list.
                                                /s/Deanna K. Shullman
                                                Deanna K. Shullman
                                                Florida Bar No. 514462

                                           SERVICE LIST


  Attorneys for Plaintiff :                            Attorneys for Defendant Will Menaker:

  Kenneth G. Turkel, Esq.                              Charles D. Tobin, Esq.
  kturkel@bajocuva.com                                 tobinc@ballardspahr.com
  Shane B. Vogt, Esq.                                  Chad R. Bowman, Esq. (pro hac vice)
  shane.vogt@bajocuva.com                              bowmanchad@ballardspahr.com
  BAJO CUVA COHEN TURKEL                               Maxwell S. Mishkin, Esq. (pro hac vice)
  100 N. Tampa Street, Ste. 1900                       mishkinm@ballardspahr.com
  Tampa, FL 33602                                      BALLARD SPAHR LLP
  Telephone: (813) 443-2193                            1909 K Street, NW, 12th Floor
                                                       Telephone: (202) 661-2218




                                                   5
  4850-7411-3932v.3 0109559-000002
Case 1:18-cv-24227-CMA Document 99-1 Entered on FLSD Docket 03/28/2019 Page 1 of 3



                                                81,7('67$7(6',675,&7&2857
                                                6287+(51',675,&72))/25,'$
                                                       0,$0,',9,6,21
                                                                      
                                                       &$6(12FY&0$
   
   -$6210,//(5
   
             3ODLQWLII
   
   Y
   
   *,=02'20(',$*5283//&
   D'HODZDUH&RUSRUDWLRQ.$7+(5,1(
   .58(*(5LQGLYLGXDOO\DQG
   :,//0(1$.(5LQGLYLGXDOO\
   
        'HIHQGDQWV
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   
                            >352326('@6&+('8/,1*25'(5
                                                      
        7+,6 &$86( LV VHW IRU WULDO GXULQJ WKH &RXUW¶V WZRZHHN WULDO FDOHQGDU EHJLQQLQJ RQ

   6HSWHPEHU&DOHQGDUFDOOZLOOEHKHOGDWDPRQ7XHVGD\$XJXVW1R

   SUHWULDO FRQIHUHQFH ZLOO EH KHOG XQOHVV D SDUW\ UHTXHVWV RQH DQG WKH &RXUW GHWHUPLQHV RQH LV

   QHFHVVDU\7KHSDUWLHVVKDOODGKHUHWRWKHIROORZLQJVFKHGXOH

                $SULO3DUWLHVH[FKDQJHH[SHUWZLWQHVVVXPPDULHVRUUHSRUWV

                $SULO3DUWLHVH[FKDQJHUHEXWWDOH[SHUWZLWQHVVVXPPDULHVRUUHSRUWV

                -XQH$OOGLVFRYHU\LQFOXGLQJH[SHUWGLVFRYHU\LVFRPSOHWHG

                0D\3DUWLHVPXVWKDYHFRPSOHWHGPHGLDWLRQDQGILOHGDPHGLDWLRQUHSRUW

                -XQH    'LVSRVLWLYH PRWLRQV ILOHG  %ULHILQJ RQ DQ\ GLVSRVLWLYH PRWLRQV ZLOO
                IROORZWKHVFKHGXOHSURYLGHGIRUXQGHU/RFDO5XOHF

                -XO\   $OO SUHWULDO PRWLRQV DQG Daubert PRWLRQV ZKLFK LQFOXGH PRWLRQV WR
                VWULNH H[SHUWV DUH ILOHG (DFK SDUW\ LV OLPLWHG WR ILOLQJ RQH Daubert PRWLRQ ,I DOO
                HYLGHQWLDU\LVVXHVFDQQRWEHDGGUHVVHGLQDSDJHPHPRUDQGXPOHDYHWRH[FHHGWKH


   
   
    7KHSDUWLHVE\DJUHHPHQWDQGRU0DJLVWUDWH-XGJH*RRGPDQPD\H[WHQGWKLVGHDGOLQHVRORQJDVVXFK
   H[WHQVLRQGRHVQRWLPSDFWDQ\RIWKHRWKHUGHDGOLQHVFRQWDLQHGLQWKLV6FKHGXOLQJ2UGHU



                                                            Exhibit A, Page1 of 3
Case 1:18-cv-24227-CMA Document 99-1 Entered on FLSD Docket 03/28/2019 Page 2 of 3



            SDJH OLPLW ZLOO EH JUDQWHG 7KH SDUWLHV DUH UHPLQGHG WKDW Daubert PRWLRQV PXVW
            FRQWDLQWKH/RFDO5XOHDFHUWLILFDWLRQ

            $XJXVW   3DUWLHV VXEPLW MRLQW SUHWULDO VWLSXODWLRQ SURSRVHG MXU\ LQVWUXFWLRQV
            DQGYHUGLFWIRUPRUSURSRVHGILQGLQJVRIIDFWDQGFRQFOXVLRQVRIODZDVDSSOLFDEOHDQG
            PRWLRQV in limine RWKHU WKDQ Daubert PRWLRQV (DFK SDUW\ LV OLPLWHG WR ILOLQJ RQH
            PRWLRQin limine ZKLFKPD\H[FHHGWKHSDJHOLPLWVDOORZHGE\WKH5XOHV7KHSDUWLHV
            DUH UHPLQGHG WKDW PRWLRQV in limine PXVW FRQWDLQ WKH /RFDO 5XOH D
            FHUWLILFDWLRQ

           -XU\ ,QVWUXFWLRQV DQG 9HUGLFW )RUP 7KH SDUWLHV VKDOO VXEPLW WKHLU SURSRVHG MXU\

   LQVWUXFWLRQVDQGYHUGLFWIRUPMRLQWO\DOWKRXJKWKH\QHHGQRWDJUHHRQHDFKSURSRVHGLQVWUXFWLRQ

   :KHUH WKH SDUWLHV GR QRW DJUHH RQ D SURSRVHG LQVWUXFWLRQ WKDW LQVWUXFWLRQ VKDOO EH VHW IRUWK LQ

   EROG W\SH ,QVWUXFWLRQV SURSRVHG RQO\ E\ D SODLQWLII VKDOO EH XQGHUOLQHG ,QVWUXFWLRQV SURSRVHG

   RQO\ E\ D GHIHQGDQW VKDOO EH LWDOLFL]HG (YHU\ LQVWUXFWLRQ PXVW EH VXSSRUWHG E\ FLWDWLRQ WR

   DXWKRULW\7KHSDUWLHVVKDOOXVHDVDJXLGHWKH(OHYHQWK&LUFXLW3DWWHUQ-XU\,QVWUXFWLRQVIRU&LYLO

   &DVHV LQFOXGLQJ WKH GLUHFWLRQV WR FRXQVHO FRQWDLQHG WKHUHLQ 3URSRVHG MXU\ LQVWUXFWLRQV DQG

   YHUGLFWIRUPLQW\SHGIRUPLQFOXGLQJVXEVWDQWLYHFKDUJHVDQGGHIHQVHVVKDOOEHVXEPLWWHGWRWKH

   &RXUW SULRU WR FDOHQGDU FDOO LQ :RUG IRUPDW YLD HPDLO WR DOWRQDJD#IOVGXVFRXUWVJRY

   ,QVWUXFWLRQVIRUILOLQJSURSRVHGGRFXPHQWVPD\EHYLHZHGDWKWWSZZZIOVGXVFRXUWVJRY

           5HIHUUDO WR 0DJLVWUDWH -XGJH 3XUVXDQW WR  86&   DQG WKLV 'LVWULFW¶V

   0DJLVWUDWH -XGJH 5XOHV DOO GLVFRYHU\ PDWWHUV DUH UHIHUUHG WR 0DJLVWUDWH -XGJH -RQDWKDQ

   *RRGPDQ )XUWKHUPRUH LQ DFFRUGDQFH ZLWK  86&  F WKH SDUWLHV PD\ FRQVHQW WR

   WULDO DQG ILQDO GLVSRVLWLRQ E\ 0DJLVWUDWH -XGJH *RRGPDQ 7KH GHDGOLQH IRU VXEPLWWLQJ D

   FRQVHQWLV0D\

           'LVFRYHU\ 7KH SDUWLHV PD\ VWLSXODWH WR H[WHQG WKH WLPH WR DQVZHU LQWHUURJDWRULHV

   SURGXFHGRFXPHQWVDQGDQVZHUUHTXHVWVIRUDGPLVVLRQV7KHSDUWLHVVKDOOQRWILOHZLWKWKH&RXUW

   QRWLFHVRUPRWLRQVPHPRULDOL]LQJDQ\VXFKVWLSXODWLRQXQOHVVWKHVWLSXODWLRQLQWHUIHUHVZLWKWKH

   GHDGOLQHVVHWIRUWKDERYH6WLSXODWLRQVWKDWZRXOGVRLQWHUIHUHPD\EHPDGHRQO\ZLWKWKH&RXUW¶V


                                                         
                                               Exhibit A, Page2 of 3
Case 1:18-cv-24227-CMA Document 99-1 Entered on FLSD Docket 03/28/2019 Page 3 of 3



   DSSURYDO See )(' 5 &,9 3  ,Q DGGLWLRQ WR WKH GRFXPHQWV HQXPHUDWHG LQ /RFDO 5XOH

   EWKHSDUWLHVVKDOOQRWILOHQRWLFHVRIGHSRVLWLRQZLWKWKH&RXUW6WULFWFRPSOLDQFHZLWKWKH

   /RFDO5XOHVLVH[SHFWHGSDUWLFXODUO\ZLWKUHJDUGWRPRWLRQSUDFWLFHSee 6')/$/5

           'LVFRYHU\'LVSXWHV0DJLVWUDWH-XGJH*RRGPDQKROGVDUHJXODUGLVFRYHU\FDOHQGDU1R

   ZULWWHQ GLVFRYHU\ PRWLRQV LQFOXGLQJ PRWLRQV WR FRPSHO IRU SURWHFWLYH RUGHU RU UHODWHG

   PRWLRQVIRUVDQFWLRQVVKDOOEHILOHGXQOHVVWKH0DJLVWUDWH-XGJHVRGLUHFWVDWKLVGLVFRYHU\

   FDOHQGDU &RXQVHO PXVW DFWXDOO\ FRQIHU DQG HQJDJH LQ UHDVRQDEOH FRPSURPLVH LQ D JHQXLQH

   HIIRUWWRUHVROYHWKHLUGLVFRYHU\GLVSXWHVEHIRUHQRWLFLQJWKHGLVSXWHIRUWKHGLVFRYHU\FDOHQGDU

   7KH &RXUW PD\ LPSRVH VDQFWLRQV PRQHWDU\ RU RWKHUZLVH LI LW GHWHUPLQHV GLVFRYHU\ LV EHLQJ

   LPSURSHUO\VRXJKWRULVEHLQJZLWKKHOGLQEDGIDLWK,IDIWHUFRQIHUULQJWKHSDUWLHVDUHXQDEOHWR

   UHVROYH WKHLU GLVFRYHU\ GLVSXWH ZLWKRXW &RXUW LQWHUYHQWLRQ WKH\ VKDOO QRW ILOH ZULWWHQ PRWLRQV

   5DWKHU WKH ³PRYLQJ SDUW\´ VKDOO FRQWDFW WKH FKDPEHUV RI 0DJLVWUDWH -XGJH *RRGPDQ DW 

   DQGSODFHWKHPDWWHURQWKHQH[WDYDLODEOHGLVFRYHU\FDOHQGDU

           '21($1'25'(5('LQ0LDPL)ORULGDWKLVBBBBGD\RIBBBBBBBB

           

                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                             &(&,/,$0$/721$*$
                                                             81,7('67$7(6',675,&7-8'*(
   FFFRXQVHORIUHFRUG




                                                       
                                              Exhibit A, Page3 of 3
